          Case 5:17-cv-04467-BLF Document 460 Filed 03/31/21 Page 1 of 5



 1   Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (SBN 233107)
     brooks@fr.com                                 Email: DSBartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (SBN 307733)
     denning@fr.com                                Email: NEGrigg@duanemorris.com
 3   Jason W. Wolff (CA SBN 215819)                DUANE MORRIS LLP
     wolff@fr.com                                  2475 Hanover Street
 4   John-Paul Fryckman (CA SBN 317591)            Palo Alto, CA 94304-1194
     fryckman@fr.com                               Tel.: 650.847.4150
 5   K. Nicole Williams (CA291900)                 Fax: 650.847.4151
     nwilliams@fr.com
 6   FISH & RICHARDSON P.C.                        Additional counsel listed on signature page
     12860 El Camino Real, Suite 400
 7   San Diego, CA 92130                           Attorneys for Defendant
     Phone: (858) 678-5070                         SONICWALL, INC.
 8   Fax: (858) 678-5099

 9   Additional counsel listed on signature page

10   Attorneys for Plaintiff
     FINJAN LLC
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN JOSE DIVISION
     FINJAN LLC, a Delaware Corporation,             Case No.: 5:17-cv-04467-BLF (VKD)
15
                     Plaintiff,                      STIPULATION AND [PROPOSED] ORDER
16
                                                     VACATING PRETRIAL DEADLINES
     v.
17
     SONICWALL, INC., a Delaware Corporation,        Judge: Hon. Beth Labson Freeman
18                                                   Dept: Courtroom 3, Fifth Floor
                     Defendant.
19

20

21

22

23

24

25

26

27

28

                                                                    CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                     STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 460 Filed 03/31/21 Page 2 of 5



 1          WHEREAS, the trial in the above-captioned matter was scheduled to commence on May

 2   3, 2021;

 3          WHEREAS, Judge Freeman vacated same trial date in her Order of March 30, 2021 at Dkt.

 4   459;

 5          WHEREAS, the Parties believe that all pretrial deadlines should be vacated in light of

 6   Judge Freeman’s March 30th Order;

 7          WHEREAS, the Parties will meet and confer regarding pretrial deadlines when the Court

 8   reschedules the new trial date.

 9          NOW, THEREFORE, the parties respectfully request that the Court issue an order vacating

10   all pretrial deadlines and remove all pretrial deadlines from the calendar.

11          The Parties submit a corresponding order reflecting this joint stipulation for the Court’s

12   consideration.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1                 CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                         STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 460 Filed 03/31/21 Page 3 of 5



 1   Dated: March 31, 2021
                                           By: /s/ Nicole E. Grigg
 2   By: /s/ Proshanto Mukherji            D. Stuart Bartow (SBN 233107)
     Juanita R. Brooks (CA SBN 75934)      Email: DSBartow@duanemorris.com
 3   brooks@fr.com                         Nicole E. Grigg (SBN 307733)
     Roger A. Denning (CA SBN 228998)      Email: NEGrigg@duanemorris.com
 4   denning@fr.com                        DUANE MORRIS LLP
     Jason W. Wolff (CA SBN 215819)        2475 Hanover Street
 5   wolff@fr.com                          Palo Alto, CA 94304-1194
     John-Paul Fryckman (CA SBN 317591)    Tel.: 650.847.4150
 6   fryckman@fr.com                       Fax: 650.847.4151
     K. Nicole Williams (CA291900)
 7   nwilliams@fr.com                      Matthew C. Gaudet (Admitted Pro Hac Vice)
     FISH & RICHARDSON P.C.                mcgaudet@duanemorris.com
 8   12860 El Camino Real, Suite 400       David C. Dotson (Admitted Pro Hac Vice)
     San Diego, CA 92130                   dcdotson@duanemorris.com
 9   Telephone: (858) 678-5070             Robin McGrath
     Facsimile: (858) 678-5099             rlmcgrath@duanemorris.com
10                                         Jennifer H. Forte (Admitted Pro Hac Vice)
     Proshanto Mukherji (Pro Hac Vice)     jhforte@duanemorris.com
11   mukherji@fr.com                       Alice E. Snedeker
     FISH & RICHARDSON P.C.                aesnedeker@duanemorris.com
12   One Marina Park Drive                 DUANE MORRIS LLP
     Boston, MA 02210                      1075 Peachtree NE, Suite 2000
13   Telephone: (617) 542-5070             Atlanta, GA 30309-3929
                                           Telephone: 404.253.6900
14   Robert Courtney (CA SNB 248392)
     courtney@fr.com                       Joseph A. Powers (Admitted Pro Hac Vice)
15   FISH & RICHARDSON P.C.                Email: japowers@duanemorris.com
     3200 RBC Plaza                        Jarrad M. Gunther (Admitted Pro Hac Vice)
16   60 South Sixth Street                 Email: jmgunther@duanemorris.com
     Minneapolis, MN 55402                 DUANE MORRIS LLP
17   Telephone: (612) 335-5070             30 South 17th Street
                                           Philadelphia, PA 19103
18   Attorneys for Plaintiff               Telephone: 215.979.1000
     FINJAN LLC
19                                         Attorneys for Defendant
                                           SONICWALL, INC.
20

21

22

23

24

25

26

27

28

                                           2             CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                          STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 460 Filed 03/31/21 Page 4 of 5



 1                                   CONCURRENCE IN FILING

 2          I, Nicole E. Grigg, hereby attest that the concurrence to the filing of this document has
 3   been obtained from each signatory hereto.
 4                                                 /s/ Nicole E. Grigg
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3                   CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                          STIPULATION AND [PROPOSED] ORDER
        Case 5:17-cv-04467-BLF Document 460 Filed 03/31/21 Page 5 of 5



 1                                    [PROPOSED] ORDER
 2          IT IS HEREBY ORDERED that all pretrial deadlines are vacated and removed from the

 3   Court’s calendar.

 4          IT IS SO ORDERED.
 5
     Dated: April 1, 2021
 6                                           Judge Beth Labson Freeman
                                             UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4              CASE NO.: 5:17-CV-04667-BLF (VKD)
                                                                STIPULATION AND [PROPOSED] ORDER
